Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
Claims 11 and 20 are cancelled.
Applicant’s amendment including amended claims filed on 04/25/2022 has been entered.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 112(b) are withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a memory device, comprising: a substrate; an interposer disposed over the substrate; a logic die disposed over the interposer; and a plurality of stacked memory dies disposed over the interposer; wherein the logic die comprises: a test generation module to perform a memory test operation for the memory device, wherein the test generation module of the logic die is connected to the plurality of stacked memory dies disposed over the logic die.
The prior art of record Ajima et al. (US 20200335143 A1) teach that a semiconductor memory apparatus includes a plurality of memory dies and a logic die, which are stacked to each other. The logic die includes a memory interface for a memory apparatus to be coupled to the semiconductor memory apparatus, and a switch coupled to a plurality of channels included in a control device which controls the semiconductor memory apparatus. The switch includes a first switch element which couples one of the plurality of channels to the memory interface or one of the plurality of memory dies, and a second switch element which couples another one of the plurality of channels to another one of the plurality of memory dies. Even if some memory dies are defective, the semiconductor memory apparatus is capable to operate (abstract).
However Ajima et al. do not explicitly teach a memory device, comprising: a substrate; an interposer disposed over the substrate; a logic die disposed over the interposer; and a plurality of stacked memory dies disposed over the interposer; wherein the logic die comprises: a test generation module to perform a memory test operation for the memory device, wherein the test generation module of the logic die is connected to the plurality of stacked memory dies disposed over the logic die as recited in claim 1.

Gupta et al. (US 20080209283 A1) teach that a memory device includes a latch component including a first input configured to receive a functional data bit associated with a functional operation, a second input configured to receive a memory test/repair data bit associated with a memory test operation, and a latch comprising a data input and a data output and select logic configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device. A method includes operating a memory device in a first mode associated with a memory test operation and in a second mode associated with a functional operation. The method further includes storing a memory test/repair data bit at a latch component of the memory device in the first mode and storing a functional data bit at the latch component in the second mode (abstract).
However Gupta et al. do not explicitly teach a memory device, comprising: a substrate; an interposer disposed over the substrate; a logic die disposed over the interposer; and a plurality of stacked memory dies disposed over the interposer; wherein the logic die comprises: a test generation module to perform a memory test operation for the memory device, wherein the test generation module of the logic die is connected to the plurality of stacked memory dies disposed over the logic die as recited in claim 1.


Hung et al. (US 20030237031 A1) teach a memory module testing/repairing method and device that uses standby memory cells inside a memory chip to replace any faulty memory addresses found inside the memory module. The method includes testing the memory module, registering any faulty memory addresses, and finally blocking the fixed address paths to the faulty memory addresses and replacing the faulty memory addresses with standby addresses by selectively blowing an electrical fuse (abstract).
However Hung et al. do not explicitly teach a memory device, comprising: a substrate; an interposer disposed over the substrate; a logic die disposed over the interposer; and a plurality of stacked memory dies disposed over the interposer; wherein the logic die comprises: a test generation module to perform a memory test operation for the memory device, wherein the test generation module of the logic die is connected to the plurality of stacked memory dies disposed over the logic die as recited in claim 1.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-10 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 12, the prior arts of record do not teach providing a memory device comprising a substrate, an interposer disposed over the substrate, and a logic die and a plurality of stacked memory dies disposed over the interposer; performing a memory test operation for the memory device, by a test generation module in the logic die connected to the plurality of stacked memory dies disposed over the logic die.
The prior art of record Ajima et al. (US 20200335143 A1) teach that a semiconductor memory apparatus includes a plurality of memory dies and a logic die, which are stacked to each other. The logic die includes a memory interface for a memory apparatus to be coupled to the semiconductor memory apparatus, and a switch coupled to a plurality of channels included in a control device which controls the semiconductor memory apparatus. The switch includes a first switch element which couples one of the plurality of channels to the memory interface or one of the plurality of memory dies, and a second switch element which couples another one of the plurality of channels to another one of the plurality of memory dies. Even if some memory dies are defective, the semiconductor memory apparatus is capable to operate (abstract).
However Ajima et al. do not explicitly teach providing a memory device comprising a substrate, an interposer disposed over the substrate, and a logic die and a plurality of stacked memory dies disposed over the interposer; performing a memory test operation for the memory device, by a test generation module in the logic die connected to the plurality of stacked memory dies disposed over the logic die as recited in independent claim 12.

Gupta et al. (US 20080209283 A1) teach that a memory device includes a latch component including a first input configured to receive a functional data bit associated with a functional operation, a second input configured to receive a memory test/repair data bit associated with a memory test operation, and a latch comprising a data input and a data output and select logic configured to selectively connect one of the first input or the second input to the data input of the latch based on a mode of operation of the memory device. A method includes operating a memory device in a first mode associated with a memory test operation and in a second mode associated with a functional operation. The method further includes storing a memory test/repair data bit at a latch component of the memory device in the first mode and storing a functional data bit at the latch component in the second mode (abstract).
However Gupta et al. do not explicitly teach providing a memory device comprising a substrate, an interposer disposed over the substrate, and a logic die and a plurality of stacked memory dies disposed over the interposer; performing a memory test operation for the memory device, by a test generation module in the logic die connected to the plurality of stacked memory dies disposed over the logic die as recited in independent claim 12.

Hung et al. (US 20030237031 A1) teach a memory module testing/repairing method and device that uses standby memory cells inside a memory chip to replace any faulty memory addresses found inside the memory module. The method includes testing the memory module, registering any faulty memory addresses, and finally blocking the fixed address paths to the faulty memory addresses and replacing the faulty memory addresses with standby addresses by selectively blowing an electrical fuse (abstract).
However Hung et al. do not explicitly teach providing a memory device comprising a substrate, an interposer disposed over the substrate, and a logic die and a plurality of stacked memory dies disposed over the interposer; performing a memory test operation for the memory device, by a test generation module in the logic die connected to the plurality of stacked memory dies disposed over the logic die as recited in independent claim 12.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 12 is allowable over the prior arts of record. Claims 13-19 are allowed because of the combination of additional limitations and the limitations listed above.
Thus, claims 1-10 and 12-19 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

QIAN (US 20160225465 A1, publication date: 08-04-2016) discloses that a memory testing circuit and method are disclosed, the redesigning of a memory to be tested through incorporation therein a testing circuit includes a self-test circuit incorporating a decoder circuit, and a VPPIO I/O module incorporating an encoder circuit and having multiple functions including digital I/O, high analog voltage I/O and current I/O. An oscillator module embedded in the multiplexer circuit provides a clock signal for the testing. The VPPIO I/O module is configured to convert, by the self-test circuit, a stimulating input from a single signal pin to a parallel signal recognizable by the memory and an analog voltage/current signal, thereby accomplishing proper testing of the memory. This enables a single signal pin to test all functions of one memory, thereby increasing the number of memory dies on a wafer tested in parallel by a test instrument and reducing the testing time per wafer as well as testing cost (abstract).

Fai et al. (US 20130036255 A1, publication date: 02-07-2013) disclose that a memory subsystem includes a plurality of non-volatile memory dies, a memory controller that is communicatively connected to each of the non-volatile memory dies over one or more first busses, a host interface through which the memory controller communicates with a host over a second bus, and a joint test action group (JTAG) interface through which the host performs a boundary scan of the memory subsystem including, at least, the non-volatile memory dies and the memory controller. The memory subsystem can be configured to be a subunit of a board-level memory device that includes the host (abstract).

Nachumovsky (US 20030074611 A1, publication date: 04-17-2003) discloses that a test system includes a test wafer having non-volatile memory dies and an exposed set of pads. A probe wafer includes test circuitry, a first set of pads exposed at a first surface, a second set of pads exposed at a second surface (opposite the first surface), and an interconnect structure. The interconnect structure includes traces that extend through the probe card or around the edges of the probe card, between the first and second surfaces. A prober aligns the test wafer with the probe wafer, such that the pads of the test wafer contact the first set of pads of the probe wafer. The prober further contacts the second set of pads of the probe wafer, and provides connections between these pads and a tester. The probe wafer is fabricated using semiconductor processing techniques, so that precise alignment exists between the test wafer and the probe wafer (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111